Order entered October 4, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00939-CV

                            MATTHEW LOVITT, M.D., Appellant

                                                V.

                             RAYMOND L. COLQUITT, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03875-C

                                            ORDER
       Before the Court is appellant’s October 2, 2018 unopposed motion to extend time to file

brief. We GRANT the motion and ORDER the brief be filed no later than October 12, 2018.

As this is an accelerated appeal, further extension requests will be disfavored.


                                                       /s/   DAVID EVANS
                                                             JUSTICE